 

Case 1:19-cv-02565-ADC Docume pes aalapl age? of 1

     

Oe ela rarer er

| w Complete items 1, 2° and 3.,- #F a

m Print your name and address-on thé reverse
so that we can return the card to you.

{ = Attach this card to the back of the mailpiece,
i gemq-the front if space permits.

 

 

COMPLETE THIS SECTION ON DELIVERY

VEN (Cot 2

B. Recelved by (frint af GC. Date of Dalive
atl (Caepelusly >

 

 

D. Is dalivery address ‘WiffareAt from item 17 CO Yes
if YES, enter delivary address below: TI No

 

 

 

9590 9402 1637 6053 2624
SIS |

 

3. Service Type O Priortty Mall Express®

0 Adutt Signature , D Registered Mall™

Q Adult Signature Restricted Delivery a Registered Mall Restrete
O Certified Malle ory .

O Certified Mall Restricted Delivery ~ C Retum Receipt for.
Merchandise

 

 

 

2, Article Number (Transfer trom service fabe) |i. i. i¢ 1.
eee POLS) ofe0 go0e o734 4033 ~
_ [ps Form 381 1, July 2015 PSN 7830-02-000-9053

ae —-—-

Domestic Retum Receipt!

* cee TER

 
